DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1- 17, 19, and 21- 22 are pending.  
	Claims 2- 17, 19, and 21 are amended.  
	Claims 18, 20, and 22- 25 are cancelled.  
	Claims 21 and 22 are withdrawn from consideration because they do not encompass the elected subject matter.  
	Claims 1- 17, and 19 are currently under consideration.  This is the first office action on the merits of the claims.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1- 17, and 19) and species in the reply filed on Nov. 7, 2022 is acknowledged.  The traversal is on the ground that the subject matter of Group II is so closely related to the subject matter of Group I that both groups could be examined simultaneously without a significant additional burden on the Examiner. This is not found persuasive because the claimed technical feature of independent claim 1 is not a special technical feature, as previously identified in the requirement for restriction election mailed Sep. 9, 2022, and further supported by the following rejections.
The requirement is still deemed proper and is therefore made FINAL.

Applicants were required to elect a species of the following:
a) A specific GPRC modulator from claims 1 and 5 (e.g., gonadotrophin
hormone releasing hormone (GnRH) receptor binding peptide, angiotensin 1-7, an opioid neuropeptide, neuropeptide S, etc.).
b) A specific peptide from claims 1 and 8 (e.g., Tyr-GnRH (SEQ ID NO: 3),
OR Tyr-Gly-Leu-Arg-Pro-GlyNH2 (SEQ ID NO: 3), etc.).
c) A specific additional compound or a specific combination of additional
compounds from claims 2, 3, 9, and 10. (e.g., RAMAN tag and a deuterated moiety, cisplatin, etc.)
d) A specific lipophilic moiety/ group or a specific combination of lipophilic
moiety/ groups from claims 1, 4, and 11-13 (e.g., a saturated palmitoylated L-tyrosine modified at the phenolic hydroxyl group, C6-C30 alkyl group, etc.).
e) A specific linker from claims 4 and 14, with support from the
specification.
f) A specific disease from claims 21 and 22 (e.g., cancer, schizophrenia,
obesity, pain, sleep disorder, psychiatric disease, neurodegenerative disease or infective disease, etc.).
Applicants elected the following species:
a) Gonadotrophin hormone releasing hormone (GnRH) receptor binding
peptide.
b) tyr-GnRH (SEQ ID NO. 3).
c) As the additional compound, paclitaxel or paclitaxel combined with a
saturated-deuterated palmitoylated (C 16) L-tyrosine modified at the phenolic hydroxyl group peptide.
d) A saturated-deuterated palmitoylated (Cl6) L-tyrosine modified at the phenolic hydroxyl group.
e) Enzymatically cleaved linker using esterases.
f) Cancer. (election required for group II)

Nucleotide and/or Amino Acid Sequence Disclosures
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825.  
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth in the Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821-1.825) in order to effect a complete response to this office action.
While applicants have submitted the proper sequence listing, the application is not fully in compliance because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.
Specifically, the application fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

See for example, at least p. 4, pars. 1 (pyroGlu-His-Trp-Ser4 
    PNG
    media_image1.png
    14
    74
    media_image1.png
    Greyscale
 Leu-Arg 
    PNG
    media_image2.png
    13
    62
    media_image2.png
    Greyscale
NH2 (GnRH), Glu-His-Trp- Ser4-Tyr5-Gly6-Leu-Arg-Pro-Gly-NH2 (Glu-GnRH) and Tyr-Gly-Leu-Arg-Pro- Gly- NH2 (Tyr-GnRH), H-Ala-Gly-Cys-Lys-Asn-Phe-Phe-Trp-Lys-Thr-Phe-Thr-Ser-Cys- OH (Cys3-Cys14)) and 2 (KRFYVVMWKK); and p. 11, final ¶ (Tyr-Gly-Leu-Arg-Pro-Gly). These portions of the disclosure are not intended to represent an exhaustive search of the application. Applicant is required to check the entire disclosure for any other nucleic acid or protein sequences and list them in a sequence listing and identify them with a proper SEQ ID NO.  The specification and sequence listing must be amended to bring it into sequence compliance. For any response to this office action to be fully compliant, the response has to bring the application in compliance with sequence rules. The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See for example, at least p. 4, pars. 1 (pyroGlu-His-Trp-Ser4 
    PNG
    media_image1.png
    14
    74
    media_image1.png
    Greyscale
 Leu-Arg 
    PNG
    media_image2.png
    13
    62
    media_image2.png
    Greyscale
NH2 (GnRH), Glu-His-Trp- Ser4-Tyr5-Gly6-Leu-Arg-Pro-Gly-NH2 (Glu-GnRH) and Tyr-Gly-Leu-Arg-Pro- Gly- NH2 (Tyr-GnRH), or H-Ala-Gly-Cys-Lys-Asn-Phe-Phe-Trp-Lys-Thr-Phe-Thr-Ser-Cys- OH (Cys3-Cys14)) and 2 (KRFYVVMWKK).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct. 19, 2020 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because it recites an abbreviation “GPCR” without first fully identifying the term on which the abbreviation is based. 
Claim 2 is objected to because it recites the phrase “drugs or biomolecules, or imaging moieties or mixtures therefore”, which only requires a single “or”, but comprises three “or”s.
Claim 8 is objected to because it contains amino acid sequences requiring SEQ ID NO: and an identifier.
Claim 12 is objected to because the term “polyaxa” in line 4 of claim 12 should be replaced with the term “polyoxa”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 9, and 11- 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 depends from claim 2 and is rejected on the indefinite ground of claim 2.
Claim 9 is rejected because it recites the limitation "the nanofiber according to claim 1, wherein the drug" in lines 1 and 2. Claim 1 does not recite a drug. As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of a hydrocarbon group comprising at least 6 carbon atoms, and the claim also recites at least 8 or at least 16 carbon atoms which are both narrower statement of the range/ limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 is rejected because it is not clear whether the phrase "more typically" is a limitation or whether it is merely listing disclosed examples and/or embodiments. Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite. See MPEP § 2173.05(d).
Claim 12 is rejected because, as written, it can be interpreted in at least two different ways: 1) that “the lipophilic group” is selected from a single composition from a Markush group consisting of alternate hydrophobic compositions, or 2) all of the elements recited are intended to further modify the lipophilic moiety; including, a hydrophobic polymer or lipidized amino acid sequence, which has been modified (lipidized) at a N-terminal amino acid or single amino acid side chain. This is because of the recitation of the term “comprising” in line 2, and the lack of a clear phrase to indicate a group of alternative species (e.g., “selected from the group consisting of” or the like) required of a proper Markush grouping of alternatives. In addition, the way in which the potential list or required elements of the lipophilic group is constructed requires clarification. Specifically, the final term(s) of the potential list of required modifications or limited grouping of alternatives: “a hydrophobic polymer or lipidized D- or L amino acid modified at their N-terminal or side chain” is unclear. Clarification is required on a) which term(s) the possessive pronoun “their” is intended to refer; and b) whether the phrase “a hydrophobic” is intended to modify one, either, or both “polymer” and/ or “lipidized D- or L amino acid”. Further, the term “N-terminal” implies to one having ordinary skill a sequence of amino acids, but the recitation can be interpreted to refer to either a hydrophobic polymer or single hydrophobic lipidized D- or L amino acid. In addition, the “side chain” recitation of the last line of the claim appears to refer to the previous “D- or L amino acid”, but a N-terminal amino acid modification would require that the lipophilic moiety of claim 1 “further” comprise an additional peptide modification comprising at least one N-terminal D- or L amino acid or side chain of either a hydrophobic polymer comprising a lipidized amino acid sequence or a hydrophobic lipidized amino acid sequence or both. Finally, the phrase “lipidized amino acid modified” could be interpreted as meaning that the modification is the lipidization or the lipidized amino acid(s) are to be modified in addition to lipidization. As such, one having ordinary skill would not be able to determine the metes and bounds of the claim as written.
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).
Claim 13 is rejected because the phrase “is derived from a palmitoyl group” recited in line 2 of the claim is unclear. The elected species comprises a palmitoyl group and the specification discloses a single peptide-lipophilic moiety conjugate, comprising a palmitoyl group derived from a palmitic acid derivative. As such, while it would be clear to one of ordinary skill how the lipophilic group could be a palmitoyl group or might be derived from a palmitic acid derivative, it is presently unclear how the lipophilic group can be derived from a palmitoyl group. 
Claim 14 is rejected because it recites the limitation "the nanofiber according to claim 1, wherein the linker" in lines 1 and 2. Claim 1 does not recite a linker. As such, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: UCHEGBU, WO 2012/004610 A1, Pub: Jan. 12, 2012, on IDS; as evidenced by: LHRH (free acid) _ C55H74N16O-14 – PubChem (https:-//pubchem.ncbi.nlm.nih.gov/compound/LHRH-_free-acid); Goserelin _ C59-H84N18O14 – PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Gos-erelin); and Goserelin_monograph_1Aug2012_formatted (chrome-extens-ion://efaidnbmnnnibpcajpcglclefindmkaj/http://www.bccancer.bc.ca/drug-databasesite/Drug%20Index/Goserelin_monograph_1Aug2012_formatted.-pdf). 
Claim Interpretation: 
Broadest Reasonable Interpretation of independent claim 1: 
“A peptide GPCR modulator” is being interpreted to include known functional variants and derivatives of both agonists and antagonists of all of the species of instant claim 5. Specifically, any GnRH receptor modulator or functional fragment known to those in the art are included as “a peptide GPCR modulator”. Specifically, LHRH (also known as GnRH) and Goserelin (anticancer agent) are both decapeptide GnRH receptor modulators (agonists), as evidenced by Goserelin_monograph_1Aug2012_formatted; and their respective PubChem documents (links and titles above).
“A lipophilic moiety” is being interpreted as any of the species of claims 11- 13, which are being interpreted as a closed list of alternative species, based on the teaching of palmitoylation of an N-terminal tyrosine residue of the elected peptide species Tyr-Gly-Leu-Arg-Pro-Gly (SEQ ID NO: 3). (See specification Example 1, pp.11- 12). 
As such, the recitation of “wherein the peptide-lipophilic moiety conjugate comprises a poly(proline) type II helix structure” is being interpreted as a characteristic of the self-organizing properties inherent to the conjugation of any GPCR modulator and any lipophilic moiety of the claims by any means known in the art. 

Regarding claims 1, 6, and 7, UCHEGBU discloses self-assembling nanofibers for delivering peptides across the blood brain barrier (BBB). Comprising an enzyme or pH cleavable linker, a peptide, and a lipophilic group. 
The peptides are described as a central nervous system (CNS) active drugs. Specifically, anti-cancer agent and decapeptide: Goserelin (evidenced by Goserelin _ C59-H84N18O14 – PubChem; Goserelin_monograph_1Aug-2012_formatted); as well as decapeptide: luteinizing hormone releasing hormone (L-pyroglutamyl-L-histidyl-L-tryptophyl-L-seryl-L-tyrosyl-glycyl-L-leucyl-L-arginyl-L-prolyl-glycine). (evidenced by LHRH (free acid) _ C55H74-N16O-14 – PubChem). 
The preferred lipophilic group is a palmitoyl group resulting from a conjunction to the peptide by selectively cleavable linker(s) to a palmitic acid derivative, among other fatty acids. (Abstract; p. 3, lines 29- 30; p. 1, line 33- p.2 lines 3- 10; p. 3, lines 3- 5 and lines 23- 24. claims 1, 2, 3, 5, 7, and 8).
Regarding claim 2, UCHEGBU discloses that the nanofibers can be formulated together with a separate drug in order to deliver this drug to the brain. Examples of such drugs include lomustine, etoposide, paclitaxel, carmustine, temozolamide and doxorubicin. (p. 4, lines 9- 11).
Regarding claim 3, UCHEGBU discloses that the invention provides a composition comprising nanofibers for the delivery of a peptide or other drugs across the blood brain barrier in a method of therapy of the human or animal body, wherein the nanofibers comprise a peptide conjugated to a lipophilic group and wherein the peptide may be the active drug or an active drug may in turn be loaded on to the nanofibers. (p.1 lines 17- 21).
Regarding claim 4, UCHEGBU discloses enzymatically and Ph cleavable linkers. (p. 2, line 7; line 25- p.3, line 2; claim 2).
Regarding claim 5, UCHEGBU discloses that the invention has particular utility for delivering drugs to the brain, the hydrophilic drug is preferably a neuroactive agent. Endogenous opioid neuropeptides, preferably neuro-penta and hexapeptides are particularly preferred drugs for use in this invention. Examples include Met5-Enkephalin and Leu5-Enkephalin. The drug may be used to treat brain disorders such as schizophrenia, obesity, pain and sleep disorders, psychiatric diseases, neurodegenerative conditions, brain cancers and infective diseases. Preferred drugs include neuropeptides: enkephalin, neuropeptide S, orexin, dynorphin, detorphin I, oxytocin, vasopressin, leptin, cholecystokinin, gosarelin and leutenizing hormone releasing hormone. (p. 3, lines 12-24. claim 5).
Regarding claim 9, UCHEGBU discloses that the nanofibers can be formulated together with a separate drug in order to deliver this drug to the brain (i.e., for brain cancer - claim 9). Examples of such drugs include lomustine, etoposide, paclitaxel, carmustine, temozolamide and doxorubicin. (p. 4, lines 9- 11).
Regarding claim 10, UCHEGBU discloses that peptides were detected at 230 nm using a Waters 486 variable wavelength UV detector. (p. 12, line 33- p. 13, line 1).
Regarding claims 11 and 12, UCHEGBU discloses that the lipophilic group comprises a substituted or unsubstituted hydrocarbon group comprising at least 4 carbon atoms, preferably at least 10 or 15 carbon atoms, and comprises, for instance a C4-30 alkyl group, C4-30 acyl group, a C4-30 alkenyl group, a C4-30 alkynyl group, a C5-20 aryl group, a multicyclichydrophobic group with more than one C4- C8 ring structure such as a sterol (e.g. cholesterol), a multicyclic hydrophobic group with more than one C4- C8 heteroatom ring structure, a polyoxa C1- C4 alkylene group such as polyoxabutylene polymer, or a hydrophobic polymeric substituent such as a poly (lactic acid) group, a poly(lactide-co-glycolide) group or a poly(glycolic acid) group. The linker may be linear, branched or have cyclo groups. (p. 2, lines 14- 21. claim 3).
Regarding claim 13, UCHEGBU discloses that particularly preferred lipophilic group is derived from palmitic acid, i.e. a palmitoyl group. Other preferred groups are derived from caprylic, capric, lauric, myristic, stearic and arachidic acids and cholesterol. (p.3, lines 3- 5).
Regarding claim 14, UCHEGBU discloses that the lipophilic group is preferably cleavable, i.e. the nanofiber derivative may act as a pro-drug which is cleaved to the active drug in the human or animal body, preferably at the drug's target location. Preferably, the linker is enzymatically cleavable. However, local environmental conditions within the body may alternatively promote cleavage. Low pH, in the range 1 - 5, and hypoxic conditions are known to promote pro-drug cleavage. (p. 2, lines 4- 10; line 25- p.3, line 2; claim 2).
Regarding claims 15-17, UCHEGBU discloses nanofibers can be formulated together with an amphiphile compound, and the amphiphile does not need to be present and the nanofibers and may be selected from the following compounds: sorbitan esters, polysorbates, poly(ethylene glycol) alkyl, aryl and cholesterol ethers [e.g. phenolic and alkyl derivatives of poly(ethylene glycol)], poly( ethylene oxide) - poly(propylene oxide) block copolymers, polymer amphiphiles, phospholipids, fatty acid salts, acylated amino acids, alkyl quaternary amine salts, alkyl amine oxides, alkyl sulphonates, aryl sulphonates, C4-C30 alkyl amine salts. Preferably, the amphiphile compound is an amphiphilic carbohydrate compound. The amphiphilic carbohydrate compound is typically selected from chitosans, dextrans, alginic acids, starches, guar gums, and their derivatives. Preferably the amphiphilic compound is a chitosan or a derivative thereof, for instance, acetylated palmitoyl quaternary ammonium glycol chitosan (GCPQA). (p.4, lines 12- 30. claims 7, 8, and 10).
Regarding claim 19, UCHEGBU discloses pharmaceutical compositions may comprising pharmaceutically acceptable excipients, carriers, diluents, buffers, stabilizers, or other materials well known to those skilled in the art. (p.9, lines 3- 6. claim 10).
Therefore, the limitations of claims 1-7, 9-17, and 19 are anticipated by UCHEGBU.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1- 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over UCHEGBU, WO 2012/004610 A1, Pub: Jan. 12, 2012, on IDS; as evidenced by: LHRH (free acid) _ C55H74N16O-14 – PubChem (https://pubchem.ncbi.nlm.-nih.gov/compound/LHRH-_free-acid); Goserelin _ C59-H84N18O14 – PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Gos-erelin); and Goserelin_mono-graph_1Aug2012_formatted (chrome-extens-ion://efaidnbmnnnibpcajpcglclefind-mkaj/http://www.bccancer.bc.ca/drug-databasesite/Drug%20Index/Goserelin_mo-nograph_1Aug2012_formatted.-pdf)., as applied to claims 1-7, 9-17, and 19 (above); in view of TOMAUE, CZ301004B6, Pub: Oct. 7, 2009 (CZ301004B6-_Espacenet_Translation); and LALATSA, et al., Molecular Pharmaceutics, Pub: June 2012, on IDS.
Claim Interpretation: 
Broadest Reasonable Interpretation of independent claim 1, as it relates to the elected species: 
“A peptide GPCR modulator” is being interpreted to include known functional variants and derivatives of both agonists and antagonists of all of the species of instant claim 5. Specifically, any GnRH receptor modulator or functional fragment known to those in the art are included as “a peptide GPCR modulator”.
“A lipophilic moiety” is being interpreted as any of the species of claims 11- 13, which are being interpreted as a closed list of alternative species, based on the teaching of palmitoylation of an N-terminal tyrosine residue of the elected peptide species Tyr-Gly-Leu-Arg-Pro-Gly (SEQ ID NO: 3). (See specification Example 1, pp.11- 12). 
As such, the recitation of “wherein the peptide-lipophilic moiety conjugate comprises a poly(proline) type II helix structure” is being interpreted as a characteristic of the self-organizing properties inherent to the conjugation of any GPCR modulator and any lipophilic moiety of the claims by any means known in the art.
	The disclosure of UCHEGBU is discussed above and incorporated herein.  
	UCHEGBU does not teach SEQ ID NO: 3, or a deuterated species.
	TOMAUE discloses that GnRH receptors are located in the pituitary but also in the endometrium, placenta, breast, ovaries, prostate and testes; and have been found in increased amounts on tumor cells of hormonally responsive tumors. (p. 3, bottom full ¶). TOMAUE discloses a biologically active GnHR fragment with a free terminal NH2 group (H-Tyr-Gly-Leu-Arg-Pro-GlyNH2 {instant SEQ ID NO: 3}) conjugated to paclitaxel. (p. 5, to ¶, p. 8, examples 7 and 8). TOMAUE teaches that the cytostatic function of paclitaxel being reactivated after the prodrug enters the cell, where it breaks down into free paclitaxel and other concomitant attached substances. The breakdown of the prodrug and the release of paclitaxel are involved in the pH and enzymes found in the cell. (p. 4, top half). 
	LALATSA, et al. discloses deuterating quaternary ammonium palmitoyl glycol chitosan (GCPQ) (amphiphilic polymers), encapsulating peptide drugs, to monitor the in vivo location of specific molecules by coherent anti-stokes Raman scattering (CARS) microscopy. (Whole document; p. 1764, ¶ spanning Cols. 1 and 2; p. 1765, Col.1, 1st full ¶, bottom; Col.2, 2nd full ¶, top; p. 1773, Col. 1, Figure 7, 2nd full ¶, and Col. 2, Conclusions; p. 1770, last 2 lines.).
	Regarding claims 8, 10, and the elected species, including a deuterated palmitoyl group, it would have been obvious to one having ordinary skill in the art to apply the teachings of the disclosure of TOMAUE and LALATSA to the teachings of the disclosure of UCHEGBU at the time of filing. Specifically, one of ordinary skill would have been motivated by the claims/ teachings/ suggestions of treating brain cancers with palmitoylated hexapeptides of UCHEGBU. (p. 3, lines 15- 16). In addition, it would have been obvious to one having ordinary skill that conjugating anti-cancer peptides (e.g., goserelin {UCHEGBU}, or a hexapeptide GnRH-analog (obvious substitution) known to be effective in the targeting and treatment of cancer cells in conjunction with paclitaxel {TOMAUE}) with selectively-cleavable-palmitoyl-lipophilic groups (UCHEGBU) would have delivered the anti-cancer hexapeptide and paclitaxel across the blood brain barrier. Further, the person having ordinary skill would expect such composition to be enzymatically cleaved and activated by any GnRH receptor upregulated cancer cells (TOMAUE, p. 4). In addition, one would have been motivated by the teachings of LALATSA to deuterate the peptide-lipophilic-nano-structure-paclitaxel conjugates to identify the in vivo location of the drug components following parenteral administration of pharmaceutical compounds at the time of filing. As such, one of ordinary skill practicing the teachings of UCHEGBU at the time of filing would have arrived at the elected species (deuterated- palmitoylated- SEQ ID NO: 3 in various pharmaceutical compositions). Further, the artisan would have had a high expectation of successfully delivering the paclitaxel-peptide-lipophilic moiety conjugate of the elected species to cancer cells across the blood brain barrier by doing so. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Hence, claims 1- 17, and 19 are rendered obvious.  

Conclusion

Summary of Claims: Claims 1- 17, and 19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658